DETAILED ACTION
This action is responsive to the application No. 16/459,224 filed on July 01, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/06/2022 responding to the Office action mailed on 05/03/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-16 and newly added claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2010/0134426).

Regarding Claim 1, Lee (see, e.g., Figs. 1-3), teaches a display apparatus comprising:
an organic light emitting display panel 300 comprising a base layer 110, a transistor Qd on the base layer 110, a light emitting diode LD electrically connected (i.e., through 191) to the transistor Qd, and a thin film encapsulation layer 260 on the light emitting diode LD (see, e.g., pars. 0041, 0064, 0077, 0083, 0084);
a conductive layer 232 on the thin film encapsulation layer 260 (see, e.g., par. 0087);
at least one inorganic layer 220 directly on the conductive layer 232, each of the at least one inorganic layer 220 having a density of about 2.05 g/cm3 to about 2.4 g/cm3 (see, e.g., par. 0089, silicon oxide has a density of 2.196 g/cm3);
210 on the at least one inorganic layer 220 (see, e.g., par. 0091); and
a window facing the organic light emitting display panel 300, with the conductive layer 232, the at least one inorganic layer 220, and the organic layer 210 between the window and the organic light emitting display panel 300 (see, e.g., par. 0093).

Regarding Claim 3, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 1-3), teaches that the thin film encapsulation layer 260 comprises:-6-101775443 1Application No.: 15/496,803Amdt date July 5, 2017
a plurality of inorganic thin films 261/263 (see, e.g., par. 0084); and
at least one organic thin film 262 between the plurality of inorganic thin films 261/263 (see, e.g., par. 0084). 

Regarding Claim 4, Lee teaches all aspects of claim 3.  Lee (see, e.g., Figs. 1-3), teaches that the at least one inorganic layer 220 covers the conductive layer 232.

Regarding Claim 5, Lee teaches all aspects of claim 3.  Lee (see, e.g., Figs. 1-3), teaches that the organic layer 210 is contacted with the conductive layer 232 (i.e., contacted through layers 231/220).

Regarding Claim 10, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 1-3), teaches that the conductive layer comprises:
a first conductive layer 232 on the thin film encapsulation layer 260; and
231 on the thin film encapsulation layer 260, the second conductive layer 231 being different from the first conductive layer 232 (see, e.g., par. 0088).

Regarding Claim 13, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 1-3, 4), teaches that the conductive layer 232 comprises 10sensors that define a single layer (see, e.g., pars. 0016-0018).

Regarding Claim 14, Lee teaches all aspects of claim 13.  Lee (see, e.g., Figs. 1-3, 4), teaches that the sensors have a multi-layered structure (see, e.g., pars. 0016-0018, 0023).

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi (US 2014/0055028).

Regarding Claim 17, Yi (see, e.g., Figs. 1-5), teaches a display apparatus comprising:
an organic light emitting display panel 120 comprising a base layer 110, a transistor TFT on the base layer 110, a light emitting diode OLED electrically connected (i.e., through 133) to the transistor TFT, and a thin film encapsulation layer 140 on the light emitting diode OLED (see, e.g., pars. 0040-0041);
a conductive layer 551/552 on the thin film encapsulation layer 140 (see, e.g., par. 0078);
553 on the thin film encapsulation layer 140, each of the plurality of inorganic layers 553 having a density of about 2.05 g/cm3 to about 2.4 g/cm3 (see, e.g., par. 0082, silicon oxide has a density of 2.196 g/cm3);
an organic layer 555 on at least one inorganic layer 553 of the plurality of inorganic layers 553 (see, e.g., par. 0082); and
a window 180 facing the organic light emitting display panel 120, with the conductive layer 551/552, the plurality of inorganic layers 553, and the organic layer 555 between the window 180 and the organic light emitting display panel 120 (see, e.g., pars. 0042, 0080).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0134426) in view of Oosono (US 2007/0164666).

Regarding Claim 2, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 1-3), teaches that the at least one inorganic layer 220 comprises a silicon nitride layer (see, e.g., par. 0089). 
Lee is silent with respect to the claim limitation that the silicon nitride layer 220 (i.e., inorganic layer) has a density of about 2.05 g/cm3 to about 2.4 g/cm3.
Oosono, in similar devices to those of Lee, on the other hand, teaches using silicon nitride films having densities of about 2.1 g/cm3 to about 2.6 g/cm3 to flatten and cover eventual pinholes in the underlying layers (see, e.g., pars. 0109, 0114).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s device a silicon nitride layer (i.e., an inorganic layer) having a density of about 2.05 g/cm3 to about 2.4 g/cm3, as taught by Oosono, to flatten and cover eventual pinholes in the underlying layers.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0134426) in view of Jeong (US 2015/0207102).

Regarding Claim 6, Lee teaches all aspects of claim 1.  Lee does not show an organic adhesion 5layer configured to couple the window to the organic light emitting display panel.  Jeong (see, e.g., Figs. 1-5), in similar display devices to those of Lee, on the other hand, teaches an organic adhesion 5layer 410 and configured to couple the window 400 to the organic light emitting display panel 100 and having a modulus of elasticity of about 6.3 gigapascals (GPa) or more in order for the window 400 to satisfy the condition of high hardness and bending stiffness and obtain a flexible display apparatus that is foldable and simultaneously has a surface that is resistant to external damage (see, e.g., par. 0098-0111).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s device an organic adhesion 5layer configured to couple the window to the organic light emitting display panel, as taught by Jeong, to obtain a flexible display apparatus that is foldable and simultaneously has a surface that is resistant to external damage.

Regarding Claim 7, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 1-3), teaches the at least one inorganic layer 220 and the window (see, e.g., pars. 0089, 0093).  Lee does not show a polarizing film between the at least one inorganic layer and the window.  Jeong (see, e.g., Figs. 1-5), in similar display devices to those of Lee, on the 300 between the at least one inorganic layer and the window 400 that may allow a user to easily observe an image by reducing or effectively preventing the reflection of external light (see, e.g., par. 0091).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s device a polarizing film between the at least one inorganic layer and the window5, as taught by Jeong, to allow a user to easily observe an image by reducing or effectively preventing the reflection of external light. 

Claims 1, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2015/0207102) in view of Lee (US 2010/0134426).

Regarding Claim 1, Jeong (see, e.g., Figs. 1-5), teaches a display apparatus 1 comprising:
an organic light emitting display panel 100 comprising a base layer 100a, a transistor TFT on the base layer 100a, a light emitting diode OLED electrically connected (i.e., through 111) to the transistor TFT, and a thin film encapsulation layer 100b on the light emitting diode OLED (see, e.g., Fig. 3);
a conductive layer 210/220 on the thin film encapsulation layer 100b (see, e.g., par. 0086);
at least one layer 201 directly on the conductive layer 210/220;
a layer 203 on the at least one layer 201 (see, e.g., par. 0089); and
a window 400 facing the organic light emitting display panel 100, with the conductive layer 210/220, the at least one layer 201, and the layer 203 between the window 400 and the organic light emitting display panel 100.
200, the touch screen panel 200 having the above structure may detect a touch position by measuring electrostatic capacity that is changed between the first electrode pattern part 210 and the second electrode pattern part 220 (see, e.g., par. 0090).
Jeong does not show that:
the at least one layer is an inorganic layer, each of the at least one layer having a density of about 2.05 g/cm3 to about 2.4 g/cm3;
an organic layer on the at least one inorganic layer.
Lee (see, e.g., Figs. 1-3), in similar display devices to those of Jeong, on the other hand, teaches that:
the at least one layer is an inorganic layer 220, each of the at least one inorganic layer 220 having a density of about 2.05 g/cm3 to about 2.4 g/cm3 (see, e.g., par. 0089, silicon oxide has a density of 2.196 g/cm3);
an organic layer 210 on the at least one inorganic layer 220 (see, e.g., par. 0091).
A touch sensor of a touch sensible organic light emitting device includes a variable capacitor Cv connected to the sensing signal line SL, and a reference capacitor Cr connected between the sensing signal line SL and the reference voltage Vr terminal.  The lower transparent conductive layer 232 and the upper transparent conductive layer 231 form a reference capacitor Cr along with the insulating layer 220.  If a pressure by a touch is applied to the surface insulating layer 210, the thickness of the surface insulating layer 210 is changed so that the capacitance of the variable capacitor Cv may be changed such e.g., pars. 0061, 0062, 0090-0092, 0105).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Jeong’s device, at least one inorganic layer having a density of about 2.05 g/cm3 to about 2.4 g/cm3 and an organic layer on the at least one inorganic layer, as taught by Lee, to form a touch sensor of the capacitance type sensing method with reduced thickness and improved display characteristics such as transmittance and viewing angles.

Regarding Claim 8, Jeong and Lee teach all aspects of claim 1.  Jeong (see, e.g., Figs. 1-5), teaches that the conductive layer 210/220 comprises sensors 211 having a mesh shape (see, e.g., par. 0081).

Regarding Claim 9, Jeong and Lee teach all aspects of claim 1.  Jeong (see, e.g., Figs. 1-5), teaches that the organic light emitting display panel 100 comprises an emission area and an non-emission area adjacent to the emission area, wherein the conductive layer 210/220 has a mesh pattern and overlaps the non-emission area each (see, e.g., Fig. 4, pars. 0076-0084).

Regarding Claim 15, Jeong and Lee teach all aspects of claim 1.  Jeong (see, e.g., Figs. 1-5), teaches that the window 400 comprises a plastic film 410 (see, e.g., par. 0098). 

Regarding Claim 16, Jeong and Lee teach all aspects of claim 15.  Jeong (see, e.g., Figs. 1-5), teaches that the organic layer 351 comprises an organic adhesion layer contacting the window 400 (see, e.g., par. 0093).

Response to Arguments
Applicant's arguments filed on 01/06/2022 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/Nelson Garces/
Primary Examiner, Art Unit 2814